DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, species IA in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that Serenelli’s solar cell having amorphous doped regions is a heterojunction back contact solar cell, therefore Applicant concludes that formation of Al-Si alloy must be prevented by keeping the temperature below alloying temperature as in the description of page 6, lines 13-18 of Serenelli. This is not found persuasive because Serenelli does not disclose the formation of Al-Si alloy must be prevented. The description in page 6, lines 13-18 refers to HIT solar cell of the prior art, which is not a back contact solar cell. The term “alloy” refers to a combination of two metals, Serenelli teaches combining and attaching Al to Si. Al and Si are two different types of metals, therefore some Al-Si alloy must be formed at the interfacial region in order for them to attach to each other. Applicant also discloses and claims the doped region to be polysilicon, which includes amorphous, and therefore Applicant’s back contact solar cell is considered to be a heterojunction back contact solar cell (e.g. monocrystalline substrate form a heterojunction with doped polysilicon region). Just because the solar cell is a heterojunction back contact solar cell, it does not mean that a formation of Al-Si alloy must be prevented to maintain the heterojunction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 6-8, 19 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention and species, there being no allowable 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patterned doped polysilicon layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, 9, 11-12, 15, 18, and 20 are rejected on the same ground as claim 1 and for reciting the same issue as claim 1.
Claim 15 depends on claim 1 and recites “gaps” in line 2, while claim 1 also recites “gaps” in line 5. It is unclear if “gaps” recited in claim 15 are the same or different from “gaps” recited in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0096821) in view of Gee et al. (US 2005/0176164). 
Regarding claim 1, Chen et al. discloses a back-contacted solar cell comprising:
a silicon substrate (12 and 14, fig. 1) of p-type conductivity ([0019]) having a for receiving radiation and a rear surface (12b, see fig. 1); 
a tunnel oxide layer (18, fig. 1, [0018] and [0021]) on the rear surface of the silicon substrate (12, see fig. 1); 
a doped polysilicon layer (16, fig. 1) of n-type conductivity ([0019]) on the rear surface of the substrate (see fig. 1), wherein the tunnel oxide layer (18) and the doped polysilicon layer (16) of n-type conductivity ([0019]) forming a patterned layer stack in regions (26) provided with gaps (or spacing between the stacks in regions 28, fig. 1) in the patterned layer stack (see fig. 1);
a negative contact (see first electrode 22) arranged on the patterned doped polysilicon layer (16, it is noted that the doped polysilicon layer 16 is an n-type – or negative type – as described in [0019]; and 
a positive contact (see second electrode 24 and doped area 32, fig. 1), wherein the positive contact (24 and 32) is arranged within the gaps (or regions 28) and in electrical contact with a base layer of the substrate (12, see fig. 1) and the doped area (32) has p+ type ([0019]).
Chen et al. discloses using aluminum, silver, platinum, gold, copper, or alloy of the materials in forming the electrodes (22 and 24) of the contacts for good electric conductivity ([0026]).
Chen et al. does not explicitly teach the negative contact (22) to be Ag and the positive contact (or second electrode 24 and p+ doped area 32) to be Al-Si alloyed contact.
Gee et al. discloses using Ag for negative electrode (or grid, see [0051], [0080-0083]) and using Al or Ag:Al alloy for the positive electrode (or grid, see [0052] and [0080-0083]) such that the p+ region is formed by alloying Al with the silicon ([0080-0083]), or the p+ region is Al-Si alloy.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Chen et al. by using Ag for the negative contact (or first electrode 22) .  
Claims 3, 5, 9, 11-12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0096821) in view of Gee et al. (US 2005/0176164) as applied to claim 1 above, and further in view of Carlson (US 2006/0130891).
Regarding claims 3 and 5, modified Chen et al. discloses a solar cell as in claim 1 above, wherein Chen et al. discloses including a dielectric layer (20) being arranged to cover the gaps and the polysilicon layer (16) with the contacts (22 and 24/32) each extending through the dielectric layer (20, see fig. 1), wherein the dielectric layer (20) comprises a stack of first insulating layer (38) and second insulating layer (40) to provide passivation functionalities (see [0017-0018], [0022], [0025], [0030], [0035], [0037-0038]). Chen et al. teaches the materials for forming the insulating layers include aluminum oxide (AlOx), silicon oxide (SiOx), silicon nitride (SiNx) or combaination of at least two of the above materials ([0017]), wherein aluminum oxide such as Al2O3 and SiO2 are used in examples ([0022], [0025]). In other words, Chen et al. exemplifies the dielectric layer (20) composed of Al2O3 and SiO2, or the dielectric layer (20) comprises an Al2O3 layer.

Carlson et al. teaches insulating materials such as silicon nitride or silicon oxide which can be formed by methods known in the art such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD), wherein a silicon containing layer formed under the vapor deposition methods (PEVCD or LPCVD) use silane (or SiH4) as the silicon source (see [0028]). In other words, silicon containing layer formed under vapor deposition methods are hydrogenated.
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the silicon oxide (or silicon containing layer) taught by Chen et al. by methods such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD) as taught by Carlson such that the dielectric layer (20) composed of Al2O3 and SiO2 is hydrogenated, because Carlson et al. teaches such methods are known in the art. 

Regarding claim 9, modified Chen et al. discloses a solar cell as in to claim 1 above, wherein Chen et al. discloses the contacts (22 or 24/32) are arranged as interdigitating electrodes (see fig. 1).
Chen et al. does not disclose including a first bus bar connecting the Ag contacts (or first electrodes 22) and a second bus bar connecting the Al-Si contacts (or second electrodes 24 with corresponding p+ doped area 32) such that the interdigitating electrodes (or the finger electrodes of 22 and 24/32) are arranged between the bus bars and the bus bars extend along the rear surface in a direction perpendicular to a length of the interdigitating electrodes (or the fingers).

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Chen et al. by including a first bus bar connecting to the first interdigitating electrodes (or first electrodes 22 made of Ag, or Ag contacts) and a second bus bar connecting the second interdigitating electrodes (or second electrodes 24, or Ag-Si contacts of 24/32) such that the interdigitating electrodes are arranged between the bus bars and the bus bars extend along the rear surface in a direction perpendicular to a length of the interdigitating electrodes to form an interdigitated back contact for the solar cell as taught by Carlson, because Carlson teaches such back contact is a desired pattern ([0053] and [0058]) so that maximum current can be produced from the solar cell ([0034]). 

Regarding claim 11, modified Chen et al. discloses a solar cell according to claim 1 above, wherein Chen et al. discloses a dielectric layer (20) is arranged to cover the gaps and the doped polysilicon layer with each contact (22 or 24/32) extending through the dielectric layer 
Chen et al. teaches the materials for forming the insulating layers include silicon oxide (SiOx), silicon nitride (SiNx, see [0017]).
 Chen et al. does not explicitly disclose the dielectric layer (20) being a hydrogenated dielectric layer. 
Carlson et al. teaches insulating materials such as silicon nitride or silicon oxide which can be formed by methods known in the art such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD), wherein a silicon containing layer formed under the vapor deposition methods (PEVCD or LPCVD) use silane (or SiH4) as the silicon source (see [0028-0035]). In other words, silicon containing layer formed under vapor deposition methods are hydrogenated.
It would have been obvious to one skilled in the art at the time the invention was made to have used silicon containing materials such as silicon nitride or silicon oxide to form the dielectric layer (20), because Chen et al. explicitly suggests doing so. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the silicon containing materials such as silicon oxide and silicon nitride by methods such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD) as taught by Carlson such that the dielectric layer (20) is a hydrogenated dielectric, because Carlson et al. teaches such methods are known in the art. 

Regarding claim 12, modified Chen et al. discloses a solar cell according to claim 9 above, wherein Chen et al. discloses each positive contact (24/32) comprising a p+ doped area 

Regarding claim 15, modified Chen et al. discloses a solar cell according to claim 3 above, wherein Chen et al. shows openings (36) are positioned in the dielectric layer (20) above gaps in which the positive contacts (24/32) are positioned (see fig. 1), and openings (34) are positioned in the dielectric layer (22) in which the negative contacts (22) are positioned above the patterned doped polysilicon layer (16) of n-type conductivity ([0019]). It is noted that in modified Chen, the positive contacts are Al-Si alloy contacts and the negative contacts are Ag contacts (see claim 1 above).

Regarding claim 18, modified Chen et al. discloses solar cell as in claim above, wherein Chen et al. discloses using material such as silicon nitride or other suitable materials for an antireflection layer (30) on the front surface of the substrate (fig. 1, [0020]).
Modified Chen et al. does not disclose providing an intrinsic polysilicon layer which is covered by a hydrogen providing dielectric layer on the front surface of the substrate.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Chen et al. by using silicon nitride layer graded from an intrinsic polysilicon, e.g. multicrystalline silicon with no nitrogen and no dopant, which is covered by a hydrogenated providing dielectric layer, e.g. a hydrogenated microcrystalline silicon nitride, e.g. a layer of silicon nitride furthest away from the interfacing the wafer, as taught by Carlson for the antireflection layer (30) on the front surface, because Chen et al. explicitly discloses using silicon nitride and Carlson teaches such graded silicon nitride would function as antireflection and passivation to reduce surface recombination to allow a low density of defects at the front surface (see [0028-0029] of Carlson).

Regarding claim 20, modified Chen et al. discloses a back contact solar cell as in claim 1 above, wherein Gee et al. teaches forming a photovoltaic module using a back contact solar cell is known in the art ([0007-008], [0011]). 
Modified Chen et al. does not explicitly discloses a photovoltaic module comprising a transparent top plate, a backsheet and at least one solar cell in claim 1 above being arranged intermediate the top plate and the backsheet.

It would have been obvious to one skilled in the art at the time of the invention was made to have formed a photovoltaic module using the back contact solar cell as in claim 1 above by having a plurality back contact solar cells in claim 1 above connected in a desired arrangement and mounted between a suitable supporting substrate such as glass as taught by Carlson such that the photovoltaic module comprises a transparent top plate (or glass plate on top side of the supporting substrate) and a backsheet (or glass on the bottom side of the supporting substrate) and the solar cells are between the  top plate and the backsheet (or between the supporting substrate), because Gee et al. and Carlson disclose forming a photovoltaic module is known in the art and to those of skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726